FILED

UNITED STATES DISTRICT COURT ‘JUN 3 0 2015

FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District 8. Bankruptcy

Courts for the District of Columbia

STANLEY SEEKFORD, )
)
Plaintiff’ ) Case: 1:15~cv—01022
) Assigned To : Unassigned
V ) Assign. Date : 6/30/2015 . _
) Description: Pro Se Gen. CiVii
ELAINE MAUCK, )
)
Defendant. )

MEMORANDUM OPINION

According to plaintiff, defendant is responsible for “violations of (US Code Title 18
Chapter 73) prevention of justice by the Berkeley County Council and Government.” Comp]. at
1. He demands “[a] full pardon on [his] fabricated record,” as well as “[c]ompensation for the
time [he] served[,] title to [his] property and possibly charges on Kyle Stephens who stole [his]
car [and] identity and possessions claiming to be following orders of the CIA.” 1d.
Chapter 73 of Title 18 of the United States Code pertains to obstruction of justice. See
generally 18 U.S.C. § 1501 et seq. Because there is no private right of action under these

provisions, the complaint fails to state a claim upon which relief can be granted. See, e.g.,

Roeltgen v. Jardz'ns, No. 14—cv—029l3, 2015 WL 1538085, at *3 (SD. Cal. Apr. 7, 2015);

Gunilla v. City ofNew York, No. 14—CV—156, 2015 WL 437405, at *1 l (S.D.N.Y Feb. 3, 2015).
The Court will grant plaintiff’s application to proceed in forma pauperis and will dismiss

the complaint. An Order accompanies this Memorandum Opinion.

DATE: Q/ig/m/ wgiﬁ 

United States District Judge